Citation Nr: 0709873	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to July 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied service 
connection for hepatitis C and post traumatic stress disorder 
(PTSD).  A March 2004 rating decision granted service 
connection for PTSD; thus that matter is no longer on appeal.  


FINDING OF FACT

In a July 2005 written statement the veteran withdrew his 
appeal seeking service connection for hepatitis C; there is 
no question of law or fact remaining before the Board in this 
matter.     


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of service connection for hepatitis C.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 
20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA applies in the instant case.  However, as the 
veteran has expressed his intent to withdraw his appeal there 
is no need to belabor the impact of the VCAA on this claim.  
Significantly, the veteran was provided adequate VCAA notice 
by May 2002 and October 2004 letters from the RO, and he had 
ample opportunity to respond.  

II.  Facts and Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
Id.  

In a July 2005 written statement sent to the Board after his 
appeal had been certified to the Board (in June 2005), the 
veteran indicated that his case has been settled and that he 
believes it closed.  Given this clear statement, the veteran 
has clearly expressed his intent to withdraw his appeal of 
the denial of service connection for hepatitis C, the only 
matter remaining on appeal.  Hence, there is no allegation of 
error of fact or law for appellate consideration of this 
claim.  

Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter, and it must be dismissed without 
prejudice.


ORDER

The appeal seeking service connection for hepatitis C is 
dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


